IN THE SUPREME COURT OF THE STATE OF DELAWARE


COLLEEN WYNN,                          §
                                       §     No. 111, 2017
      Defendant-Below,                 §
      Appellant,                       §     Court Below: Superior Court
                                       §     of the State of Delaware
      v.                               §
                                       §     Cr. ID No. K1510017985
STATE OF DELAWARE,                     §
                                       §
      Plaintiff-Below,                 §
      Appellee.                        §

                          Submitted: December 13, 2017
                          Decided:   December 22, 2017

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                       ORDER

      This 22nd day of December, 2017 having considered the briefs and the record

below, it appears to the Court that:

      (1)    On November 2, 2015, a Kent County grand jury indicted the appellant,

Colleen Wynn, for one count of theft of greater than $50,000, four counts of theft of

greater than or equal to $15,000, two counts of forgery in the second degree, and one

count of identity theft arising from four transactions at the used car dealership she

and her husband, Desmond Wynn, owned and operated. At the final case review on

November 30, 2016, a week before her trial was to begin, Wynn made a request for

a continuance of two weeks to a month, claiming that a medical issue necessitated a
postponement because her condition and medication could cause fatigue and affect

her memory and comprehension. The trial judge denied the request. On December

13, 2016, after a five-day trial, the jury found Wynn guilty on all charges. Wynn

was sentenced to a total of thirty years of Level V incarceration, suspended after

eighteen months for one year of Level III probation, and restitution of $121,830 to

the victims.

      (2)      Wynn has appealed a single issue—whether the Superior Court abused

its discretion by denying her continuance request in light of her medical condition.

Wynn claims that her medical condition could have interfered with her

comprehension and memory, and therefore could have prejudiced her at trial. This

Court reviews the denial of a request for continuance for abuse of discretion and will

not overturn the ruling unless it is clearly unreasonable or capricious.1

      (3)      Wynn’s arguments on appeal are without merit. The trial court is

afforded broad discretion when deciding to grant or deny a request for continuance.2

Wynn had been granted four continuances in a little over a year since her

indictment.3    The trial judge was able to assess her condition first-hand, and

determined that she was capable of participating in her own defense. She was also




1
  Bailey v. State, 521 A.2d 1069, 1088 (Del. 1987).
2
  Id.
3
   App. to Opening Br. at 1-3. Wynn requested the earlier continuances for personal issues
unrelated to her current medical issue, and for two changes of defense counsel.
                                            2
represented by counsel, and able to testify at trial. Thus, the Superior Court did not

abuse its discretion in denying the request for a continuance.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                     Justice




                                          3